Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-14 and 21 in the reply filed on October 17th, 2022 is acknowledged. Non-elected invention of Group II, claims 15-18 and 20 have been withdrawn from consideration. Claim 19 has been cancelled. Claims 1-18, 20 and 21 are pending.
Action on merits of Group I, claims 1-14 and 21 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16th, 2021 has been considered by the examiner.
 
Drawings
The drawings filed on 12/17/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites: "A display device, comprising the display substrate according to claim 1". The intended use of the display substrate of claim 1 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kim (US 2017/0288004, hereinafter as Kim ‘004).
Regarding Claim 1, Kim ‘004 teaches a display substrate, comprising an effective display area (Fig. 2, (DA); [0063]), a punch area (Fig. 2, (TH); [0063]). and a critical area (Fig. 2, (NDA2); [0072]) between the effective display area and the punch area, wherein the critical area of the display substrate comprises: 
a substrate (Fig. 3, (100); [0072]); and 
at least one first barrier wall (Fig. 18, (300C); [0134]) on the substrate, wherein the at least one first barrier wall is a convex structure.  

Regarding Claim 4, Kim ‘004 teaches a base substrate (100; [0075]) and an inorganic film layer (110; [0076]) on the base substrate.  

Regarding Claim 5, Kim ‘004 teaches a portion of the inorganic film layer (110) close to the punch area (TH) has a thickness less than a thickness of the other portion of the inorganic film layer (see Fig. 4).  

	Regarding Claim 6, Kim ‘004 teaches a planarization layer (130; [0078]), a first pixel defining layer (150; [0078]), and a first supporting layer (420; [0084]) arranged in a stack; the planarization layer (130) is closer to the substrate than the first pixel defining layer (150), and the second barrier wall (350; [0087]) has a height greater than a height of the first barrier wall (300C) (see Fig. 17).  

Regarding Claim 7, Kim ‘004 teaches the planarization layer (130), the first pixel defining layer (150) and the first supporting layer (420) of the second barrier wall are in same layers and made of same materials as a planarization layer, a pixel defining portion and a supporting portion of a display element in the effective display area, respectively (see Fig. 17).  

Regarding Claim 8, Kim ‘004 teaches a third barrier wall on the substrate and between the second barrier wall and the effective display area, wherein the third barrier wall comprises a second pixel defining layer (150) and a second supporting layer (420) arranged in a stack, the second pixel defining layer is closer to the substrate than the second supporting layer, and the third barrier wall has a height greater than the height of the first barrier wall and less than or equal to the height of the second barrier wall (see Fig. 17).  

Regarding Claim 9, Kim ‘004 teaches the second pixel defining layer and the second supporting layer of the third barrier wall are in same layers and made of same materials as the pixel defining portion and the supporting portion of the display element in the effective display area, respectively (see Fig. 17).  

Regarding Claim 10, Kim ‘004 teaches the second pixel defining layer and the second supporting layer of the third barrier wall are made of same material, and the first pixel defining layer and the first supporting layer of the second barrier wall are made of same material (see Fig. 17).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘004 as applied to claim 1 above, and further in view of Jo (US 2018/0097199, hereinafter as Jo ‘199).
Regarding Claim 2, Kim ‘004 teaches a first gate metal layer (Fig. 18, (360); [0141] and [0144]), a first gate insulating layer (Fig. 18, (321); [0094] and [0118]), a second gate metal layer (Fig. 18, (340); [0092] and [0125], a second gate insulating layer (323; [0097] and [0118]) stacked in sequence and wherein the first gate metal layer is closer to the substrate than the first gate insulating layer.  
Thus, Kim ‘004 is shown to teach all the features of the claim with the exception of explicitly the features: “a source and drain metal layer”.
However, Jo ‘199 teaches a source/drain metal layer (Fig. 11A, (120); [0106] and [0117]) stacks on an insulating layer (126; [0156]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘004 by having a source and drain metal layer stacked on the insulating layer for reducing the failures or damage in the bend portion and improving a reliability of the end product (see para. [0010]).

Regarding Claim 3, Kim ‘004 teaches a thin film transistor in the effective display area is of a top gate type (Fig. 4, (210); [0103]); and the thin film transistor (210) comprises the first gate metal layer (213; [0104]), the first gate insulating layer (105; [0104]), and the source and drain metal layer (215s and 215d; [0104]) in the effective display area DA); wherein the first and second gate insulating layer of the at least one first barrier wall are in same layers and made of same materials as a first gate insulating layer and a second gate insulating layer in the effective display area, respectively.
Thus, Kim ‘004 and Jo ‘199 are shown to teach all the features of the claim with the exception of explicitly the features: “the first gate metal layer, the second gate metal layer and the source and drain metal layer of the at least one first barrier wall are in same layers and made of same materials as a first gate metal layer, a second gate metal layer and a source and drain metal layer in the effective display area, respectively”.
However, it has been held to be within the general skill of a worker in the art to have the first gate metal layer, the second gate metal layer and the source and drain metal layer of the at least one first barrier wall are in same layers and made of same materials as a first gate metal layer, a second gate metal layer and a source and drain metal layer in the effective display area, respectively, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the first gate metal layer, the second gate metal layer and the source and drain metal layer of the at least one first barrier wall are in same layers and made of same materials as a first gate metal layer, a second gate metal layer and a source and drain metal layer in the effective display area, respectively, when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 11, Jo ‘199 teaches the source and drain metal layer comprise a first titanium material layer, an aluminum material layer, and a second titanium material layer arranged in a stack and edges of the aluminum material layer are indented relative to edges of the first titanium material layer and the second titanium material layer (see para. [0106] and [0110]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have edges of the aluminum material layer are indented relative to edges of the first titanium material layer and the second titanium material layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. And edges of the aluminum material layer that can be arranged in any order, such that edges of the aluminum material layer are indented relative to edges of the first titanium material layer and the second titanium material layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 12, Kim ‘004 teaches the critical area of the display substrate further comprises: a first functional layer (321; [0118]) on the substrate and the first barrier wall, wherein the first functional layer is disconnected by the source and drain metal layer (see Fig. 7).  

Regarding Claim 13, Kim ‘004 teaches the first functional layer (321; [0094] - [0096] and [0118]) is an organic light-emitting layer.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘004 as applied to claim 1 above.
Regarding Claim 14, Kim ‘004 teaches the first barrier wall comprises metal layers and insulating layers arranged in a stack (see Fig. 18).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metal layers and insulating layers that can be arranged in any order, thus the metal layers and insulating layers arranged in a stack involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 21, Kim ‘004 teaches a display device (see abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2018/0287093 A1)			
Kim et al. (US 2018/0102502 A1)
Kwak et al. (US 2016/0233248 A1)		
Namkung et al. (US 2015/0036299 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829